******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       SCOTT PALMENTA v. COMMISSIONER
               OF CORRECTION
                  (AC 34810)
                   Bear, Keller and Harper, Js.*
       Argued April 24—officially released September 9, 2014

   (Appeal from Superior Court, judicial district of
                Tolland, Newson, J.)
  Anand V. Balakrishnan, assigned counsel, with
whom, on the brief, was Richard A. Reeve, assigned
counsel, for the appellant (petitioner).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Richard K. Greenalch, Jr., special deputy
assistant state’s attorney, for the appellee (respondent).
                         Opinion

  HARPER, J. The petitioner, Scott Palmenta, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his amended petition for a writ of habeas corpus. The
petitioner claims that the court abused its discretion
in denying his petition for certification to appeal and
improperly rejected his claim of ineffective assistance
of trial counsel. We dismiss the appeal.
   The record reveals the following relevant facts, as
found by the habeas court, and procedural history. On
July 15, 2008, the petitioner appeared before the trial
court to enter into a plea agreement concerning two
criminal matters. At that time, he was represented by
Attorney Charles Thompson. The petitioner pleaded
guilty in docket number CR-07-124076 to burglary in
the second degree in violation of General Statutes § 53a-
102, attempt to commit larceny in the third degree in
violation of General Statutes §§ 53a-49 and 53a-124, and
criminal mischief in the second degree in violation of
General Statutes § 53a-116. He also pleaded guilty in
docket number CR-07-125614 to burglary in the third
degree in violation of General Statutes § 53a-103, iden-
tity theft in the third degree in violation of General
Statutes § 53a-129d, and larceny in the fifth degree in
violation of General Statutes § 53a-125a. These pleas
were entered pursuant to the Alford doctrine.1
   After the petitioner had entered his guilty pleas but
before they had been accepted by the court, it became
apparent that Attorney Thompson had misadvised the
petitioner that the plea agreement was for a total effec-
tive sentence of seven years of incarceration followed
by two years of special parole, when the offer was
actually for nine years of incarceration followed by six
years of special parole. The court informed the peti-
tioner of the correct terms of the plea offer, left the
petitioner’s guilty pleas intact, and agreed to continue
the matter to provide the petitioner with the opportunity
to decide whether he wanted to accept the plea
agreement under the correct terms.
   On August 27, 2008, the petitioner appeared before
the court, but the plea agreement was not addressed,
as the petitioner made an application for the services
of a public defender and Attorney Thompson was per-
mitted to withdraw. On September 30, 2008, the peti-
tioner returned to court, this time represented by
Attorney Christopher Cosgrove, a public defender.
Attorney Cosgrove requested a continuance to familiar-
ize himself with the case and the plea agreement. The
petitioner’s guilty pleas were not discussed at that time,
and were not discussed again until January 21, 2009,
when the petitioner, through Attorney Cosgrove, asked
that his prior guilty pleas be vacated and that both cases
be set down for a jury trial, effectively rejecting the
plea offer.
   On May 9, 2009, prior to jury selection, the petitioner
entered open pleas pursuant to the Alford doctrine to
all of the charges in docket number CR-07-124076 and
docket number CR-07-125614.2 The petitioner also
admitted to being a persistent serious felony offender
under part B of the information pursuant to General
Statutes § 53a-40 (c) and (j) in both dockets. On August
7, 2009, after hearing argument from the state and Attor-
ney Cosgrove, the court sentenced the petitioner to a
total effective term of thirty years imprisonment, sus-
pended after ten years, followed by five years of pro-
bation.
   On September 16, 2009, the petitioner filed a petition
for a writ of habeas corpus, and, on April 16, 2012, he
filed his fourth amended petition, alleging ineffective
assistance by Attorney Cosgrove. The habeas court held
a trial in connection with the amended petition on April
19, 2012, and issued its memorandum of decision deny-
ing the petition on June 12, 2012. On June 25, 2012, the
court denied the petition for certification to appeal.
This appeal followed.3
   We begin by setting forth the standard of review
and legal principles that guide our resolution of the
petitioner’s appeal. ‘‘Faced with a habeas court’s denial
of a petition for certification to appeal, a petitioner can
obtain appellate review of the dismissal of his petition
for habeas corpus only by satisfying [a] two-pronged
test . . . . First, he must demonstrate that the denial
of his petition for certification constituted an abuse of
discretion. . . . Second, if the petitioner can show an
abuse of discretion, he must then prove that the deci-
sion of the habeas court should be reversed on its mer-
its.’’ (Citations omitted; internal quotation marks
omitted.) Foote v. Commissioner of Correction, 151
Conn. App. 559, 564–65,         A.3d     (2014). ‘‘To prove
an abuse of discretion, the petitioner must demonstrate
that the [resolution of the underlying claim involves
issues that] are debatable among jurists of reason; that
a court could resolve the issues [in a different manner];
or that the questions are adequate to deserve encourage-
ment to proceed further. . . . If this burden is not satis-
fied, then the claim that the judgment of the habeas
court should be reversed does not qualify for consider-
ation by this court.’’ (Internal quotation marks omitted.)
Patterson v. Commissioner of Correction, 150 Conn.
App. 30, 34, 89 A.3d 1018 (2014).
   ‘‘Our standard of review of a habeas court’s judgment
on ineffective assistance of counsel claims is well set-
tled. In a habeas appeal, this court cannot disturb the
underlying facts found by the habeas court unless they
are clearly erroneous, but our review of whether the
facts as found by the habeas court constituted a viola-
tion of the petitioner’s constitutional right to effective
assistance of counsel is plenary.’’ (Internal quotation
marks omitted.) Person v. Commissioner of Correction,
146 Conn. App. 477, 480, 78 A.3d 213, cert. denied, 310
Conn. 960, 82 A.3d 627 (2013). ‘‘A habeas petitioner can
prevail on a constitutional claim of ineffective assis-
tance of counsel [only if he can] establish both (1)
deficient performance, and (2) actual prejudice. . . .
To satisfy the performance prong, the petitioner must
show that counsel’s representation fell below an objec-
tive standard of reasonableness.’’ (Internal quotation
marks omitted.) Blake v. Commissioner of Correction,
150 Conn. App. 692, 697–98, 91 A.3d 535, cert. denied,
312 Conn. 923,       A.3d       (2014). To show prejudice
from ineffective assistance of counsel where a plea
offer has been rejected because of counsel’s deficient
performance, a petitioner must establish that ‘‘(1) it is
reasonably probable that, if not for counsel’s deficient
performance, the petitioner would have accepted the
plea offer, and (2) the trial judge would have condition-
ally accepted the plea agreement if it had been pre-
sented to the court.’’ Ebron v. Commissioner of
Correction, 307 Conn. 342, 357, 53 A.3d 983 (2012)
(interpreting Missouri v. Frye,         U.S.   , 132 S. Ct.
1399, 182 L. Ed. 2d 379 [2012], and Lafler v. Cooper,
     U.S.    , 132 S. Ct. 1376, 182 L. Ed. 2d 398 [2012]),
cert. denied sub nom. Arnone v. Ebron,            U.S.    ,
133 S. Ct. 1726, 185 L. Ed. 2d 802 (2013). ‘‘Because both
prongs must be established for a habeas petitioner to
prevail, a court may dismiss a petitioner’s claim if he
fails to meet either prong.’’ (Internal quotation marks
omitted.) Johnson v. Commissioner of Correction, 144
Conn. App. 365, 370, 73 A.3d 776, cert. denied, 310 Conn.
918, 76 A.3d 633 (2013).
   On appeal, the petitioner argues that the habeas
court’s finding of timely advice was ‘‘clearly erroneous
when considered in light of the contemporaneous
records of attorney-client communication presented by
[the] petitioner that went unconsidered in either the
memorandum of decision or response to [the] petition-
er’s motion for articulation.’’ Specifically, he asserts
that prior to January 21, 2009, Attorney Cosgrove failed
to advise the petitioner of the effect of the 2008 amend-
ment to General Statutes § 54-125a, which increased
the portion of a sentence that a person convicted of
violating § 53a-102 must serve before becoming eligible
for parole from 50 percent to 85 percent.4 We are not
persuaded.
   In determining that there was no deficiency in the
performance of Attorney Cosgrove, the habeas court
heavily credited Attorney Cosgrove’s testimony that he
had researched and discussed the relevant parole eligi-
bility issues with the petitioner on or before January
21, 2009.5 ‘‘As an appellate court, we do not reevaluate
the credibility of testimony, nor will we do so in this
case. The habeas judge, as the trier of facts, is the sole
arbiter of the credibility of witnesses and the weight to
be given to their testimony.’’ (Internal quotation marks
omitted.) Johnson v. Commissioner of Correction,
supra, 144 Conn. App. 370–71. Furthermore, we are
‘‘entitled to presume that the trial court acted properly
and considered all the evidence.’’ (Emphasis added;
internal quotation marks omitted.) Gaines v. Commis-
sioner of Correction, 306 Conn. 664, 690, 51 A.3d 948
(2012). Accordingly, we presume that the habeas court
considered the evidence put forward by the petitioner,
and we will not reevaluate the credibility of Attorney
Cosgrove’s testimony.
   In light of the habeas court’s findings as to the credi-
bility of Attorney Cosgrove and the substance of his
testimony, we agree with the court that the petitioner
failed to establish that his performance was deficient.
The petitioner has failed to establish that the issues he
raised are debatable among jurists of reason, that a
court could resolve them in a different manner or that
the questions he raised are adequate to deserve encour-
agement to proceed further. See Patterson v. Commis-
sioner of Correction, supra, 150 Conn. App. 34.
Accordingly, we conclude that the court did not abuse
its discretion in denying the petition for certification
to appeal from the judgment denying his amended peti-
tion for a writ of habeas corpus.
   The appeal is dismissed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970) (‘‘[a]n individual accused of [a] crime may voluntarily, knowingly,
and understandingly consent to the imposition of a prison sentence even if
he is unwilling or unable to admit [to] his participation in the acts constituting
the crime’’).
   2
     A plea canvass took place before the court on May 8, 2009.
   3
     During the pendency of this appeal, the court issued an articulation on
May 8, 2013, in response to the petitioner’s motion for articulation.
   4
     At the time of the petitioner’s offense in 2007, a person convicted of
burglary in the second degree would be eligible for parole after serving 50
percent of his sentence. General Statutes (Rev. to 2007) § 54-125a (a). Public
Acts, Spec. Sess., January, 2008, No. 08-1, § 5, which went into effect on
March 1, 2008, amended § 54-125a so that a person convicted of burglary
in the second degree would be eligible for parole after serving 85 percent
of his sentence. As of March 1, 2008, the petitioner had been arrested, but
had not yet been convicted.
   5
     This included testimony that Attorney Cosgrove made ‘‘significant
efforts’’ to conduct legal research on the matter and to contact officials
within the Department of Correction to inquire how the revision to § 54-
125a was going to be applied to the petitioner’s sentence; that he reported
to the petitioner that the Department of Correction intended to interpret
the law to apply to the date of the petitioner’s conviction, meaning that the
petitioner would be required to serve 85 percent of his sentence before
being eligible for parole; that he advised the petitioner that on the basis of his
own research, he believed that the application of the 85 percent requirement
would likely violate the petitioner’s rights against the application of ex post
facto laws, but that any such challenge would have to be taken up after a
conviction was imposed and the law was applied to him in an adverse
manner; and that he made ‘‘continuing efforts’’ to research and discuss the
issue with the petitioner ‘‘from the time the petitioner initially raised the
matter in or around October, 2008, through and including the petitioner’s
sentencing on August 7, 2009.’’